         Case 1:21-cv-02378-MKV Document 18 Filed 06/17/21 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 6/17/2021
 GRACIELA DONCOUSE

                            Plaintiff,
                                                                       1:21-cv-2378-MKV
                          -against-
                                                                    ORDER OF DISMISSAL
 RED WING BRANDS OF AMERICA, INC., and ONE
 SIXTEEN. INC.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a notice from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 17]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by July

19, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      ___________
                                                      __       _______________
                                                                       __   _______
                                                                                  _ ______
                                                                                        ______
Date: June 17, 2021                                   MARY YKKAY
                                                               AY VYSKOCIL
                                                                    VYS
                                                                     YS
                                                                     YSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist
